      Case 2:05-cr-00027-SSV-DEK Document 46 Filed 03/11/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                      *                  CRIMINAL DOCKET

VERSUS                                        *                  NO. 05-027

DEMOND WRIGHT                                 *                  SECTION: “K”


  UNOPPOSED MOTION TO ENROLL THE FEDERAL PUBLIC DEFENDER
              AS APPOINTED COUNSEL OF RECORD
             AND INCORPORATED MEMORANDUM

              NOW INTO COURT comes undersigned counsel who respectfully requests

that the Court enroll the Office of the Federal Public Defender to represent the above-listed

defendant to assist in the presentation of information and resolution of a motion under

Section 404 of the First Step Act of 2018, which made Sections 2 and 3 of the Fair

Sentencing Act of 2010 retroactively applicable to offenses committed before August 3,

2010. Pursuant to Section 404 of the First Step Act of 2018, this court may impose a

reduced sentence on the defendant because the statutory penalties his offense of conviction

were modified by section 2 or 3 of the Fair Sentencing Act.

              This request is made pursuant to Chief Judge Brown’s global order of

January 29, 2019, establishing the 1stSA Committee and permitting the Federal Public

Defender to file a motion to enroll as counsel of record for any defendant deemed eligible

to receive a sentence reduction pursuant to Section 404 of the First Step Act of 2018. The

above-listed defendant has been determined to be eligible to receive a sentence reduction.

Additionally, the above-listed defendant has been incarcerated for several years and,

therefore, does not have the ability to hire counsel for representation in this matter.
      Case 2:05-cr-00027-SSV-DEK Document 46 Filed 03/11/19 Page 2 of 3



              WHEREFORE, undersigned counsel respectfully moves this Honorable

Court to enroll the Federal Public Defender as appointed counsel to represent the above-

listed defendant in this matter.

              Respectfully submitted this 11th day of March, 2019.

                                        CLAUDE J. KELLY
                                        Federal Public Defender


                                        /s/ Samantha J. Kuhn
                                        SAMANTHA J. KUHN
                                        Assistant Federal Public Defender
                                        500 Poydras Street, Suite 318
                                        Hale Boggs Federal Building
                                        New Orleans, Louisiana 70130
                                        Telephone: (504) 589-7930
                                        Texas Bar # 24083333
                                        Email: samantha_kuhn@fd.org
      Case 2:05-cr-00027-SSV-DEK Document 46 Filed 03/11/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

      I hereby certify that on March 11, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

to the following: Assistant United States Attorney Kevin Boitmann, 650 Poydras Street,

16th Floor, New Orleans, Louisiana 70130. I further certify that I mailed the foregoing

document and the notice of electronic filing by first-class mail to the following non-

CM/ECF participants: N/A.


                                  /s/ Samantha J. Kuhn
                                  SAMANTHA J. KUHN
                                  Assistant Federal Public Defender
